United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
EDELL, SHAPIRO & FINNAN, LLC
9801 Washingtonian Blvd
Suite 750
Gaithersburg, MD 20878

In re Application of:  John Talbot BOYS 
Application No.: 16/728,253
Filed: December 27, 2019
Attorney Docket No.: 4565.0004CON
For: INDUCTIVE POWER TRANSFER APPARATUS

::::
:
:
:


DECISION ON PETITION
UNDER 37 C.F.R. § 1.181





This is a decision on the petition under 37 C.F.R. § 1.181 filed June 14, 2021, requesting the withdrawal of the objections to the drawings in the final Office action mailed on May 28, 2021. 

The petition is GRANTED.

Petitioner argues that the objections to the drawings in regard to claims 30 and 40 appear to be improper. Preliminarily, petitioner notes that that the objection to the drawing in regard to claim 30 should be directed to claim 32, which corresponds to the limitation highlighted in the Office action. Petitioner points to figures 21B and 21C for support of claim 32 and figures 18A and18B for support of claim 40.  The cited figures appear to provide support for the claimed limitations.  The objections to the drawings made in the Office action mailed May 28, 2021, are withdrawn.

Any questions regarding this decision should be directed to Rexford Barnie, Supervisory Patent Examiner, at (571) 272-7492.

/BUMSUK WON/                                                                                                                                                                                                     ____________________________________
Bumsuk Won, Acting Director
Technology Center 2800
Electrical Circuits and Systems

BW/rb;jw